  EXHIBIT 10.15

 



MIDWEST ENERGY EMISSIONS CORP.

 

2014 EQUITY INCENTIVE PLAN

 

AS AMENDED

 



 

 

 

 

 1

 

 

MIDWEST ENERGY EMISSIONS CORP.

2014 EQUITY INCENTIVE PLAN, AS AMENDED

 

1. Purpose. The purpose of the Midwest Energy Emissions Corp. 2014 Equity
Incentive Plan is to provide officers, other employees and directors of, and
consultants to, Midwest Energy Emissions Corp. or any of its Subsidiaries an
incentive (a) to enter into and remain in the service of the Company or its
Subsidiaries, (b) to enhance the long-term performance of the Company and its
Subsidiaries, and (c) to acquire a proprietary interest in the success of the
Company and its Subsidiaries. 

 

2. Definitions. Wherever the following capitalized terms are used in the Plan,
they shall have the meanings specified below:

 

"Award" means an award of a Stock Option, Stock Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award, Performance Share Award, Performance
Unit Award or Stock Award granted under the Plan.

 

"Award Agreement" means a written or electronic agreement entered into between
the Company and a Participant setting forth the terms and conditions of an Award
granted to a Participant.

 

"Board" means the Board of Directors of the Company.

 

"Cause" means termination of Participant's employment for "cause" as defined in
any employment or severance agreement the Participant may have with the Company
or a Subsidiary or, if no such agreement exists, unless otherwise provided in a
particular Award Agreement, "cause" means (a) conviction or pleading guilty or
no contest to any crime (whether or not involving the Company or any of its
Subsidiaries) constituting a felony or involving fraud, dishonesty or moral
turpitude in the jurisdiction involved; (b) engaging in any act which, in each
case, subjects, or if generally known would subject, the Company or any of its
Subsidiaries to public ridicule or embarrassment; (c) material violation of the
Company's or any of its Subsidiaries' policies, including, without limitation,
those relating to sexual harassment or the disclosure or misuse of confidential
information; (d) serious neglect or misconduct in the performance of the
Participant's duties for the Company or any of its Subsidiaries or willful or
repeated failure or refusal to perform such duties; in each case as determined
by the Committee, which determination will be final, binding and conclusive.

 

"Change in Control" means: (A) the acquisition by any person or group (as that
term is defined in Section 13 of the Securities Exchange Act of 1934, as
amended) of more than 50% of the outstanding Common Stock, (B) a consolidation
or merger of the Company with another entity, unless immediately after the
transaction, at least 50% in voting power of the outstanding shares or other
equity interests in the surviving entity or its ultimate parent entity are owned
by persons who, immediately before the transaction were shareholders of the
Company, or (C) the consummation of the sale or disposition by the Company or
all or substantially all of the Company's assets. Notwithstanding the foregoing,
no event or condition will constitute a Change in Control to the extent (but
only to the extent) that, if it were a Change of Control, a 20% tax would be
imposed under Section 409A of the Code.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

"Common Stock" means the Company's common stock, par value $.001 per share.



 



 2

 

 

"Committee" means the Compensation Committee of the Board, or another committee
of the Board appointed by the Board to administer the Plan.

 

"Company" means Midwest Energy Emissions Corp., a Delaware corporation.

 

"Date of Grant" means the date on which an Award under the Plan is made by the
Committee, or such later date as the Committee may specify to be the effective
date of an Award.

 

"Disability" means termination of Participant's employment for "disability" as
defined in any employment or severance agreement the Participant may have with
the Company or a Subsidiary or, if no such agreement exists, unless otherwise
provided in a particular Award Agreement, a Participant being considered
"disabled" within the meaning of Section 409A(a)(2)(C) of the Code, except that
no circumstance or condition will constitute a Disability to the extent (but
only to the extent) that, if it were, a 20% tax would be imposed under Section
409A of the Code.

 

"Eligible Person" means any person who is an officer, employee of or consultant
to the Company or any Subsidiary (including any key employee of an entity that
develops products that are intended to be published or distributed by the
Company or a Subsidiary) or any person to whom an offer of employment with the
Company or any Subsidiary is extended, as determined by the Committee, or any
person who is a Non-Employee Director.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Fair Market Value" of a share of Common Stock as of a given date shall be, if
the Common Stock is listed on any established stock exchange or traded on any
established market, the closing price of the Common Stock on the trading day
immediately prior to the applicable date or, if there is no closing price on the
trading day immediately prior to the applicable date, the closing price on the
last preceding date for which such quotation exists. In any situation not
covered by the above, the Fair Market Value of a share of Common Stock on any
day will be determined in good faith by the Committee and in a manner that
complies with Sections 409A and 422 of the Code. 

 

"Good Reason" means termination of Participant's employment for "good reason" as
defined in any employment or severance agreement the Participant may have with
the Company or a Subsidiary or, if no such agreement exists, unless otherwise
provided in a particular Award Agreement, "good reason" means (A) a material
reduction of the Participant's authority or responsibilities, (B) the assignment
to the Participant of duties materially inconsistent with the Participant's
position with the Company or a Subsidiary; (C) a reduction in Participant's
annual salary or an alteration of the formula by which the Participant's annual
bonus is calculated that is likely to lead to a reduction in the Participant's
annual compensation; or (D) the relocation of the Participant's office by more
than 100 miles, except, in each case, to the extent consented to by the
Participant in writing.

 

"Incentive Stock Option" means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code and the
regulations thereunder.

 

"Non-Employee Director" means any member of the Board who is not an employee of
the Company.

 

"Nonqualified Stock Option" means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.



 



 3

 

 

"Participant" means any Eligible Person who holds an outstanding Award under the
Plan.

 

"Performance Share Award" means a contractual right granted to an Eligible
Person under Section 10 hereof representing unit interests equal in value to a
share of Common Stock that is forfeitable until the achievement of
pre-established performance objectives over a performance period.




"Performance Unit Award" means a contractual right granted to an Eligible Person
under Section 10 hereof representing unit interests equal to a pre-determined
dollar amount that is forfeitable until the achievement of pre-established
performance objectives over a performance period.

 

"Plan" means the Midwest Energy Emissions Corp. 2014 Equity Incentive Plan as
set forth herein, as amended from time to time.

 

"Restricted Stock Award" means a grant of shares of Common Stock to an Eligible
Person under Section 8 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine and set forth in an Award
Agreement.

 

"Restricted Stock Unit Award" means a contractual right granted to an Eligible
Person under Section 9 hereof representing unit interests equal in value to a
share of Common Stock to be paid or distributed at such times, and subject to
such conditions, as set forth in the Plan and the applicable Award Agreement.

 

"Retirement" means termination of Participant's employment by reason of
"retirement" as defined in any employment or severance agreement the Participant
may have with the Company or a Subsidiary or, if no such agreement exists,
unless otherwise provided in a particular Award Agreement, "retirement" means a
termination of the Participant's Service after the Participant reaches the age
of 65.

 

"Service" means a Participant's employment or service with the Company or any
Subsidiary or a Participant's service as a Non-Employee Director with the
Company, as applicable.

 

"Stock Award" means a grant of shares of Common Stock, or securities that are
convertible into Common Stock, or other equity-based Award, to an Eligible
Person under Section 11 hereof.

 

"Stock Appreciation Right" means a contractual right granted to an Eligible
Person under Section 7 hereof entitling such Eligible Person to receive a
payment, representing the difference between the base price per share of the
right and the Fair Market Value of a share of Common Stock, at such time, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

 

"Stock Option" means a contractual right granted to an Eligible Person under
Section 6 hereof to purchase shares of Common Stock at such time and price, and
subject to such conditions, as are set forth in the Plan and the applicable
Award Agreement.

 

"Subsidiary" means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time as of which a
determination is being made, each corporation other than the last corporation in
the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in another corporation in the chain.



 



 4

 

 

3. Administration.

 

3.1 Committee Members. The Plan shall be administered by a Committee comprised
of no fewer than two members of the Board. It is intended that each Committee
member shall satisfy the requirements for (i) a "non-employee director" for
purposes of Rule 16b-3 under the Exchange Act, to the extent desirable to
qualify transactions hereunder as exempt under Rule 16b-3, and (ii) an "outside
director" under Section 162(m) of the Code, unless the action taken pursuant to
the Plan is not required to be taken by "outside directors" to qualify for tax
deductibility under Section 162(m) of the Code, and (iii) if required by the
rules of any securities exchange or market on which the Common Stock is listed,
an "independent director" under those rules. No member of the Committee shall be
liable for any action or determination made in good faith by the Committee with
respect to the Plan or any Award. In the absence of a Committee, the Board will
administer the Plan and all references to the "Committee" will be deemed to
refer to the "Board".

 

3.2 Committee Authority. The Committee shall have such powers and authority as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan. Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine the Eligible
Persons to whom, and the time or times at which, Awards may be granted, the
number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance goals and other
conditions affecting an Award, the duration of the Award, and all other terms of
the Award. The Committee shall also have discretionary authority to interpret
the Plan, to make factual determinations under the Plan, and to make all other
determinations necessary or advisable for Plan administration, including,
without limitation, to correct any defect, to supply any omission or to
reconcile any inconsistency in the Plan or any Award Agreement. The Committee
may prescribe, amend, and rescind rules and regulations relating to the Plan.
The Committee's determinations under the Plan need not be uniform and may be
made by the Committee selectively among Participants and Eligible Persons,
whether or not such persons are similarly situated. The Committee shall, in its
discretion, consider such factors as it deems relevant in making its
interpretations, determinations and actions under the Plan including, without
limitation, the recommendations or advice of any officer or employee of the
Company or such attorneys, consultants, accountants or other advisors as it may
select. All interpretations, determinations and actions by the Committee shall
be final, conclusive, and binding upon all parties.


 

3.3 Delegation of Authority. The Committee shall have the right, from time to
time, to delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and conditions of Awards granted
under the Plan, subject to the requirements of Section 157(c) of the Delaware
General Corporation Law (or any successor provision) and such other limitations
as the Committee shall determine. In no event shall any such delegation of
authority be permitted with respect to Awards to any members of the Board or to
any Eligible Person who is subject to Rule 16b-3 under the Exchange Act or
Section 162(m) of the Code. The Committee shall also be permitted to delegate,
to any appropriate officer or employee of the Company, responsibility for
performing certain ministerial functions under the Plan. In the event that the
Committee's authority is delegated to officers or employees in accordance with
the foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee's delegation of authority
hereunder shall have the same force and effect as if such action was undertaken
directly by the Committee and shall be deemed for all purposes of the Plan to
have been taken by the Committee.

 

3.4 Grants to Non-Employee Directors. Any Awards or formula for granting Awards
under the Plan made to Non-Employee Directors shall be approved by the Board.
With respect to awards to such directors, all rights, powers and authorities
vested in the Committee under the Plan shall instead be exercised by the Board,
and all provisions of the Plan relating to the Committee shall be interpreted in
a manner consistent with the foregoing by treating any such reference as a
reference to the Board for such purpose.



 



 5

 

 

4. Shares Subject to the Plan.

 

4.1 Subject Shares. Subject to adjustment pursuant to Section 4.3 hereof, the
maximum aggregate number of shares of Common Stock that may be issued under the
Plan shall be seven million five hundred thousand (7,500,000) shares. Shares of
Common Stock issued under the Plan may be either authorized but unissued shares
or shares held in the Company's treasury.

 

To the extent that any Award involving the issuance of shares of Common Stock is
forfeited, cancelled, returned to the Company for failure to satisfy vesting
requirements or other conditions of the Award, or otherwise terminates without
an issuance of shares of Common Stock being made thereunder, the shares of
Common Stock covered thereby will no longer be counted against the maximum share
limitations and may again be made subject to Awards under the Plan pursuant to
such limitations. In addition, awards that are settled in cash and not in shares
of Common Stock shall not be counted against the maximum share limitations.

 

4.2 Incentive Stock Option Limit. Notwithstanding anything to the contrary in
this Section 4 and, subject to the provisions of Section 4.3 hereof, the maximum
aggregate number of shares of Common Stock that may be issued pursuant to the
exercise of Incentive Stock Options shall be seven million five hundred thousand
(7,500,000) shares.

 

4.3 Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock by reason of any recapitalization, reclassification,
stock dividend, extraordinary cash dividend, stock split, reverse stock split or
other distribution with respect to the shares of Common Stock, or any merger,
reorganization, consolidation, combination, spin-off or other similar corporate
change, or any other change affecting the Common Stock, the Committee shall, in
the manner and to the extent equitable to the Participants and consistent with
the terms of the Plan, cause an adjustment to be made in (i) the maximum number
and kind of shares provided in Section 4.1 and Section 4.2 hereof, (ii) the
number and kind of shares of Common Stock, units, or other rights subject to
then outstanding Awards, (iii) the exercise or base price for each share or unit
or other right subject to then outstanding Awards, and (iv) any other terms of
an Award that are affected by the event. Notwithstanding the foregoing, any such
adjustments shall, to the extent practicable, be made in a manner consistent
with the requirements of Section 409A of the Code and, in the case of Incentive
Stock Options, Section 424 of the Code.

 

5. Participation and Awards.

 

5.1 Designations of Participants. All Eligible Persons are eligible to be
designated by the Committee to receive Awards and become Participants under the
Plan. The Committee has the authority, in its discretion, to determine and
designate from time to time those Eligible Persons who are to be granted Awards,
the types of Awards to be granted and the number of shares of Common Stock or
units subject to Awards granted under the Plan. In selecting Eligible Persons to
be Participants and in determining the type and amount of Awards to be granted
under the Plan, the Committee shall consider any and all factors that it deems
relevant or appropriate.

 

5.2 Determination of Awards. The Committee shall determine the terms and
conditions of all Awards granted to Participants in accordance with its
authority under Section 3.2 hereof. An Award may consist of one type of right or
benefit hereunder or of two or more such rights or benefits granted in tandem or
in the alternative. In the case of any fractional share or unit resulting from
the grant, vesting, payment or crediting of dividends or dividend equivalents
under an Award, the Committee shall have the discretionary authority to (i)
disregard such fractional share or unit, (ii) round such fractional share or
unit to the nearest lower or higher whole share or unit, or (iii) convert such
fractional share or unit into a right to receive a cash payment. To the extent
deemed necessary by the Committee, an Award shall be evidenced by an Award
Agreement as described in Section 15.1 hereof.



 



 6

 

 

6. Stock Options.

 

6.1  Grant of Stock Options. A Stock Option may be granted to any Eligible
Person selected by the Committee. Subject to the provisions of Section 6.7
hereof and Section 422 of the Code, each Stock Option shall be designated, in
the discretion of the Committee, as an Incentive Stock Option or as a
Nonqualified Stock Option.

 

6.2 Exercise Price. The exercise price per share of a Stock Option shall not be
less than 100% of the Fair Market Value of the shares of Common Stock on the
Date of Grant, provided, however, that the exercise price per share of an
Incentive Stock Option granted to a 10% stockholder will not be less than 110%
of the Fair Market Value of the shares of Common Stock on the Date of Grant.

 

6.3 Vesting of Stock Options. The Committee shall in its discretion prescribe
the time or times at which, or the conditions upon which, a Stock Option or
portion thereof shall become vested and/or exercisable, and may accelerate the
vesting or exercisability of any Stock Option at any time. The requirements for
vesting and exercisability of a Stock Option may be based on the continued
Service of the Participant with the Company or its Subsidiaries for a specified
time period (or periods) or on the attainment of specified performance goals
established by the Committee in its discretion.

 

6.4 Term of Stock Options. The Committee shall in its discretion prescribe in an
Award Agreement the period during which a vested Stock Option may be exercised,
provided that the maximum term of a Stock Option shall be ten years from the
Date of Grant. Except as provided in this Section 6 or as otherwise may be
provided by the Committee, no Stock Option may be exercised at any time during
the term thereof unless the Participant is then in the Service of the Company or
one of its Subsidiaries.

 

6.5 Termination of Service. Subject to Section 6.7 hereof with respect to
Incentive Stock Options, and except as may otherwise be provided in an Award
Agreement, the Stock Option of any Participant whose Service with the Company or
one of its Subsidiaries is terminated for any reason shall terminate on the
earlier of (A) the date that the Stock Option expires in accordance with its
terms or (B) unless otherwise provided in an Award Agreement, the expiration of
the applicable time period following termination of Service, in accordance with
the following: (1) 12 months if Service ceased due to death or Disability, (2)
36 months if Service ceased due to Retirement, or (3) 90 days if Service ceased
as a result of a termination by the Company without Cause or if Service ceased
for any other reason; provided that, in the event of a termination for Cause
such Participant's right to any further payments, vesting or exercisability with
respect to any Award shall be forfeited in its entirety in accordance with
Section 14. The Committee shall have authority to determine in each case whether
an authorized leave of absence shall be deemed a termination of Service for
purposes hereof, as well as the effect of a leave of absence on the vesting and
exercisability of a Stock Option. Unless otherwise provided by the Committee, if
an entity ceases to be a Subsidiary of, or to provide services to, the Company
or otherwise ceases to be qualified under the Plan or if all or substantially
all of the assets of a Subsidiary of the Company or an entity that provides
services to the Company are conveyed (other than by encumbrance), such cessation
or action, as the case may be, shall be deemed for purposes hereof to be a
termination of the Service of all of the employees of the Subsidiary or other
entity (unless at the time of the event they become employees of the Company).



 



 7

 

 

6.6 Stock Option Exercise. Subject to such terms and conditions as shall be
specified in an Award Agreement, a Stock Option may be exercised in whole or in
part at any time during the term thereof by notice in the form required by the
Company, together with payment of the aggregate exercise price and applicable
withholding tax. Payment of the exercise price shall be made in the manner set
forth in the Award Agreement, which unless otherwise provided by the Committee,
may include: (i) in cash or by cash equivalent acceptable to the Committee, (ii)
by payment in shares of Common Stock that have been held by the Participant for
at least six months (or such greater or lesser period as the Committee may deem
appropriate, for accounting purposes or otherwise) valued at the Fair Market
Value of such shares on the date of exercise, (iii) by a "net exercise"
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issued upon exercise by the largest whole number of shares of
Common Stock with a Fair Market Value that does not exceed the aggregate
exercise price, (iv) to the extent permitted by law, through an open-market,
broker-assisted sales transaction pursuant to which the Company is promptly
delivered the amount of proceeds necessary to satisfy the exercise price, (v) by
a combination of the methods described above or (vi) by such other method as may
be approved by the Committee and set forth in the Award Agreement.

 

6.7 Additional Rules for Incentive Stock Options.

 

(a) Eligibility. An Incentive Stock Option may only be granted to an Eligible
Person who is considered an employee for purposes of Treasury Regulation
§1.421-7(h) with respect to the Company or any Subsidiary that qualifies as a
"subsidiary corporation" with respect to the Company for purposes of Section
424(f) of the Code.

 

(b) Annual Limits. Any portion of an Incentive Stock Option granted to a
Participant as a result of which the aggregate Fair Market Value (determined as
of the Date of Grant) of the stock with respect to which incentive stock options
under Section 422 of the Code held by the Participant are exercisable for the
first time in any calendar year under the Plan and any other stock option plans
of the Company or any subsidiary or parent corporation, would exceed $100,000,
determined in accordance with Section 422(d) of the Code, shall become a
Nonqualified Stock Option. This limitation shall be applied by taking stock
options into account in the order in which granted.

 

(c) Termination of Employment. An Award of an Incentive Stock Option may provide
that such Stock Option may be exercised not later than 3 months following
termination of employment of the Participant with the Company and all subsidiary
corporations, or not later than one year following a permanent and total
disability within the meaning of Section 22(e)(3) of the Code, as and to the
extent determined by the Committee to comply with the requirements of Section
422 of the Code.

 

(d) Other Terms and Conditions; Nontransferability. Any Stock Option that is not
specifically designated as an Incentive Stock Option will under no circumstances
be considered an Incentive Stock Option. Any Incentive Stock Option granted
hereunder shall contain such additional terms and conditions, not inconsistent
with the terms of the Plan, as are deemed necessary or desirable by the
Committee, which terms, together with the terms of the Plan, shall be intended
and interpreted to cause such Incentive Stock Option to qualify as an "incentive
stock option" under Section 422 of the Code. An Award Agreement for an Incentive
Stock Option may provide that such Stock Option shall be treated as a
Nonqualified Stock Option to the extent that certain requirements applicable to
"incentive stock options" under the Code shall not be satisfied. An Incentive
Stock Option shall by its terms be nontransferable other than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant. 



 



 8

 

 

7. Stock Appreciation Rights.

 

7.1 Grant of Stock Appreciation Rights. A Stock Appreciation Right may be
granted to any Eligible Person selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic payment of the right upon a
specified date or event. Stock Appreciation Rights shall be exercisable or
payable at such time or times and upon such conditions as may be approved by the
Committee, provided that the Committee may accelerate the exercisability or
payment of a Stock Appreciation Right at any time.

 

7.2 Freestanding Stock Appreciation Rights. A Stock Appreciation Right may be
granted without any related Stock Option and may be subject to such vesting and
exercisability requirements as are specified by the Committee and described in
an Award Agreement. Such vesting and exercisability requirements may be based on
the continued Service of the Participant with the Company or its Subsidiaries
for a specified time period (or periods) or on the attainment of specified
performance goals established by the Committee in its discretion. A Stock
Appreciation Right will be exercisable or payable at such time or times as
determined by the Committee, provided that the maximum term of a Stock
Appreciation Right shall be ten years from the Date of Grant. The base price of
a Stock Appreciation Right granted without any related Stock Option shall be
determined by the Committee in its sole discretion; provided, however, that the
base price per share of any such freestanding Stock Appreciation Right shall not
be less than 100% of the Fair Market Value of the shares of Common Stock on the
Date of Grant.

 

7.3 Tandem Stock Option/Stock Appreciation Rights. A Stock Appreciation Right
may be granted in tandem with a Stock Option, either at the time of grant or at
any time thereafter during the term of the Stock Option. A tandem Stock
Option/Stock Appreciation Right will entitle the holder to elect, as to all or
any portion of the number of shares subject to such Stock Option/Stock
Appreciation Right, to exercise either the Stock Option or the Stock
Appreciation Right, resulting in the reduction of the corresponding number of
shares subject to the right so exercised as well as the tandem right not so
exercised. A Stock Appreciation Right granted in tandem with a Stock Option
hereunder shall have a base price per share equal to the per share exercise
price of the Stock Option, will become vested and exercisable at the same time
or times that the related Stock Option becomes vested and exercisable, and will
expire no later than the time at which the related Stock Option expires.

 

7.4 Payment of Stock Appreciation Rights. A Stock Appreciation Right will
entitle the holder, upon exercise or other payment of the Stock Appreciation
Right, as applicable, to receive an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise or payment of the Stock Appreciation Right over the base price of such
Stock Appreciation Right, by (ii) the number of shares as to which such Stock
Appreciation Right is exercised or paid. Subject to the requirements of Section
409A of the Code, payment of the amount determined under the foregoing may be
made, as approved by the Committee and set forth in the Award Agreement, in
shares of Common Stock valued at their Fair Market Value on the date of exercise
or payment, in cash, or in a combination of shares of Common Stock and cash,
subject to applicable tax withholding requirements.



 



 9

 

 

8. Restricted Stock Awards.

 

8.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award.

 

8.2 Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement. Such vesting requirements may
be based on the continued Service of the Participant with the Company or its
Subsidiaries for a specified time period (or periods) or on the attainment of
specified performance goals established by the Committee in its discretion. If
the vesting requirements of a Restricted Stock Award shall not be satisfied, the
Award shall be forfeited and the shares of Common Stock subject to the Award
shall be returned to the Company. Notwithstanding the foregoing, the Committee
may accelerate the vesting of a Restricted Stock Award at any time.

 

8.3 Restrictions. Shares granted under any Restricted Stock Award may not be
transferred, assigned or subject to any encumbrance, pledge, or charge until all
applicable restrictions are removed or have expired. Failure to satisfy any
applicable restrictions shall result in the subject shares of the Restricted
Stock Award being forfeited and returned to the Company. The Committee may
require in an Award Agreement that certificates representing the shares granted
under a Restricted Stock Award bear a legend making appropriate reference to the
restrictions imposed, and that certificates representing the shares granted or
sold under a Restricted Stock Award will remain in the physical custody of an
escrow holder until all restrictions are removed or have expired.

 

8.4 Rights as Shareholder. Subject to the foregoing provisions of this Section 8
and the applicable Award Agreement, the Participant shall have all rights of a
shareholder with respect to the shares granted to the Participant under a
Restricted Stock Award, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto. The
Committee may provide in an Award Agreement that dividends and distributions
with regard to unvested shares will be held by the Company or an escrow agent
and paid to the Participant only at the times of vesting or other payment of the
Restricted Stock Award.

 

8.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Date of Grant, a copy of
such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant's making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.

 

9. Restricted Stock Unit Awards.

 

9.1 Grant of Restricted Stock Unit Awards. A Restricted Stock Unit Award may be
granted to any Eligible Person selected by the Committee. The value of each
Restricted Stock Unit will be equal to the Fair Market Value of the Common Stock
on the applicable date or time period of determination, as specified by the
Committee. A Restricted Stock Unit Award shall be subject to such restrictions
and conditions as the Committee shall determine. A Restricted Stock Unit Award
may be granted together with a dividend equivalent right with respect to the
shares of Common Stock subject to the Award, which may be accumulated and may be
deemed reinvested in additional stock units, as determined by the Committee in
its discretion.



 



 10

 

 

9.2 Vesting Requirements. On the Date of Grant, the Committee shall in its
discretion determine any vesting requirements with respect to a Restricted Stock
Unit Award, which shall be set forth in the Award Agreement, provided that the
Committee may accelerate the vesting of a Restricted Stock Unit Award at any
time. Such vesting requirements may be based on the continued Service of the
Participant with the Company or its Subsidiaries for a specified time period (or
periods) or on the attainment of specified performance goals established by the
Committee in its discretion. Notwithstanding the foregoing, the Committee may
accelerate the vesting of a Restricted Stock Unit Award at any time. A
Restricted Stock Unit Award may also be granted on a fully vested basis, with a
deferred payment date.

 

9.3 Payment of Restricted Stock Unit Awards. A Restricted Stock Unit Award shall
become payable to a Participant at the time or times determined by the Committee
and set forth in the Award Agreement, which may be upon or following the vesting
of the Award. Payment of a Restricted Stock Unit Award may be made, at the
discretion of the Committee, in cash or in shares of Common Stock, or in a
combination thereof. Any cash payment of a Restricted Stock Unit Award shall be
made based upon the Fair Market Value of the Common Stock, determined on such
date or over such time period as determined by the Committee.

 

9.4 No Rights as Shareholder. The Participant shall not have any rights as a
shareholder with respect to the shares subject to a Restricted Stock Unit Award
until such time as shares of Common Stock are delivered to the Participant
pursuant to the terms of the Award Agreement.

 

10. Performance Awards

 

10.1 Grant of Performance Awards. Performance Share and Performance Unit Awards
(collectively, "Performance Awards") may be granted to any Eligible Person
selected by the Committee. Performance Awards shall be subject to such
restrictions and conditions as the Committee shall determine. Unless otherwise
determined by the Committee at grant, a Performance Share Award shall not be
granted with a dividend equivalent right with respect to the shares of Common
Stock subject to the Award.

 

10.2 Vesting Requirements. On the Date of Grant, the Committee shall in its
discretion determine any vesting requirements with respect to a Performance
Award, which shall be set forth in the Award Agreement, provided that the
Committee may accelerate the vesting of a Performance Award at any time. Vesting
requirements may be based on the continued Service of the Participant with the
Company or its Subsidiaries for a specified time period (or periods), as well as
on the attainment of specified performance goals established by the Committee in
its discretion. The Committee may provide that if performance relative to the
performance goals exceeds targeted levels, then the number of Performance Awards
earned shall be a multiple (e.g., 150%) of those that would be earned for target
performance.

 

10.3 Payment of Performance Awards. A Performance Award shall become payable to
a Participant at the time or times determined by the Committee and set forth in
the Award Agreement, which may be upon or following the vesting of the Award.
Payment of a Performance Award may be made, at the discretion of the Committee,
in cash or in shares of Common Stock, or in a combination thereof.

 

10.4 No Rights as Shareholder. The Participant shall not have any rights as a
shareholder with respect to the shares subject to a Performance Share Award
until such time as shares of Common Stock are delivered to the Participant
pursuant to the terms of the Award Agreement.

 

11. Stock Awards.

 

11.1 Grant of Stock Awards. A Stock Award may be granted to any Eligible Person
selected by the Committee. A Stock Award may be granted for past services, in
lieu of bonus or other cash compensation, as Non-Employee Director compensation,
as an inducement to become an employee or a Non-Employee Director, or for any
other valid purpose as determined by the Committee. A Stock Award, may represent
shares of Common Stock that are issued without restrictions on transfer and
other incidents of ownership and free of forfeiture conditions, or may be
subject to terms and conditions determined by the Committee and described in the
Award Agreement. Stock Awards may be granted together with dividend equivalent
rights with respect to the shares of Common Stock subject to the Award, which
may (but will not be required to be) accumulated and may (but will not be
required to be) deemed reinvested in additional Common Stock. The Committee may,
in connection with any Stock Award, require the payment of a specified purchase
price.



 



 11

 

 

11.2 Rights as Shareholder. Subject to the foregoing provisions of this Section
11 and the applicable Award Agreement, upon the issuance of the Common Stock
under a Stock Award the Participant will become the owner of that Common Stock
and will have all rights of a shareholder with respect to the shares of Common
Stock, including the right to vote the shares and receive all dividends and
other distributions paid or made with respect thereto.

 

12. Formula Awards to Directors.

 

12.1 General. Non-Employee Directors will be entitled to receive all types of
Awards (except Incentive Stock Options) under the Plan, including Awards not
covered under this Section 12. All grants of Awards to Non-Employee Directors
pursuant to this Section 12 will be automatic and nondiscretionary.

 

12.2 No Discretion. The Committee shall have no authority, discretion or power
to select the Non-Employee Directors who will receive any Award under this
Section 12, determine the number of shares of Common Stock to be covered by any
such Awards or the time at which such Awards are to be granted, establish the
duration of the Awards or alter any other terms or conditions specified in the
Plan, except in the sense of administering the Plan pursuant to the provisions
of the Plan.

 

12.3 Grant of Stock Options. Each Non-Employee Director shall be automatically
granted a Nonqualified Stock Option to purchase 25,000 shares of Common Stock
(subject to adjustment pursuant to Section 4.3 hereof), on May 1 of each year
following the Effective Date, if as of such Date of Grant, such Non-Employee
Director will have served on the Board for at least the preceding three (3)
months, which Stock Option shall become exercisable one year from the applicable
Date of Grant. Stock Options shall expire, to the extent not exercised, five
years after the date on which they were granted.

 

12.4 Price of Stock Options. The exercise price per share of Common Stock for
any Stock Option granted pursuant to this Section 12 shall be 100% of the Fair
Market Value of the shares of Common Stock on the date on which the Non-Employee
Director is granted the Stock Option.

 

12.5  Other Terms. Except for the limitations set forth in this Section 12 and
elsewhere in the Plan, the terms and provisions of the Stock Options granted
pursuant to this Section 12 shall be as determined from time to time by the
Committee, and Stock Options issued pursuant to this Section 12 may contain
terms and provisions different from other Stock Options granted to the same or
other Stock Option recipients. Stock Options shall be evidenced by an Award
Agreement containing such terms and provisions as the Committee may determine,
subject to the provisions of this Section 12 and the Plan.

 

13. Change in Control.

 

13.1 Effect of Change in Control. The Committee may, in its discretion
determine, and provide in the applicable Award Agreement, that vesting or other
terms of an Award will be accelerated or otherwise affected by a Change in
Control, either alone or together with a termination of employment without Cause
or by the Participant for Good Reason or by the Company without Cause, or
otherwise.



 



 12

 

 

14. Forfeiture Events.

 

14.1 General. The Committee may specify in an Award Agreement at the time of the
Award that the Participant's rights, payments and benefits with respect to an
Award shall be subject to reduction, cancellation, forfeiture or recoupment upon
the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events may
include, but shall not be limited to, violation of material Company policies,
breach of noncompetition, confidentiality or other restrictive covenants that
may apply to the Participant, or other conduct by the Participant that is
detrimental to the business or reputation of the Company or its Subsidiaries.

 

14.2 Termination for Cause. If a Participant's employment with the Company or
any Subsidiary shall be terminated for Cause, such Participant's right to any
further payments, vesting or exercisability with respect to any Award shall
terminate in its entirety.

 

15. General Provisions.

 

15.1 Award Agreement. To the extent deemed necessary by the Committee, an Award
under the Plan shall be evidenced by an Award Agreement in a written or
electronic form. The Award Agreement shall be subject to and incorporate, by
reference or otherwise, all of the applicable terms and conditions of the Plan,
and may also set forth other terms and conditions applicable to the Award as
determined by the Committee consistent with the limitations of the Plan. The
grant of an Award under the Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in the Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award Agreement.
The Committee need not require the execution of an Award Agreement by a
Participant, in which case, acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions
and limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines of the Company in effect from time to time.

 

15.2 No Assignment or Transfer; Beneficiaries. Unless determined otherwise by
the Committee, Awards under the Plan shall not be assignable or transferable by
the Participant, except by will or by the laws of descent and distribution, and
shall not be subject in any manner to assignment, alienation, pledge,
encumbrance or charge. Notwithstanding the foregoing, the Committee may provide
in an Award Agreement that the Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to any rights, payments or
other benefits specified under an Award following the Participant's death.
During the lifetime of a Participant, an Award shall be exercised only by such
Participant or such Participant's guardian or legal representative. In the event
of a Participant's death, an Award may to the extent permitted by the Award
Agreement be exercised by the Participant's beneficiary as designated by the
Participant in the manner prescribed by the Committee or, in the absence of an
authorized beneficiary designation, by the legatee of such Award under the
Participant's will or by the Participant's estate in accordance with the
Participant's will or the laws of descent and distribution, in each case in the
same manner and to the same extent that such Award was exercisable by the
Participant on the date of the Participant's death.

 

15.3 Deferrals of Payment. The Committee may in its discretion permit a
Participant to defer the receipt of payment of cash or delivery of shares of
Common Stock that would otherwise be due to the Participant by virtue of the
exercise of a right or the satisfaction of vesting or other conditions with
respect to an Award. If any such deferral is to be permitted by the Committee,
the Committee shall establish rules and procedures relating to such deferral in
a manner intended to comply with the requirements of Section 409A of the Code,
including, without limitation, the time when an election to defer may be made,
the time period of the deferral and the events that would result in payment of
the deferred amount, the interest or other earnings attributable to the deferral
and the method of funding, if any, attributable to the deferred amount.



 



 13

 

 

15.4 Rights as Shareholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.3 hereof, no adjustment or other
provision shall be made for dividends or other shareholder rights, except to the
extent that the Award Agreement provides for dividend payments or dividend
equivalent rights.

 

15.5 Employment or Service. Nothing in the Plan, in the grant of any Award or in
any Award Agreement shall confer upon any Eligible Person any right to continue
in the Service of the Company or any of its Subsidiaries, or interfere in any
way with the right of the Company or any of its Subsidiaries to terminate the
Participant's employment or other service relationship for any reason at any
time.


15.6 Securities Laws. No shares of Common Stock will be issued or transferred
pursuant to an Award unless and until all then applicable requirements imposed
by Federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges or markets upon
which the shares of Common Stock may be listed, have been fully met. As a
condition precedent to the issuance of shares pursuant to the grant or exercise
of an Award, the Company may require the Participant to take any reasonable
action to meet such requirements. The Committee may impose such conditions on
any shares of Common Stock issuable under the Plan as it may deem advisable,
including, without limitation, restrictions in order to ensure compliance with
the Securities Act of 1933, as amended, the requirements of any exchange or
market upon which such shares of the same class are then listed, and any blue
sky or other securities laws applicable to such shares. The Committee may also
require the Participant to represent and warrant at the time of issuance or
transfer that the shares of Common Stock are being acquired only for investment
purposes and without any current intention to sell or distribute such shares.

 

15.7 Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be withheld from an Award or an
amount paid in satisfaction of an Award, which shall be paid by the Participant
on or prior to the payment or other event that results in taxable income in
respect of an Award. The Award Agreement may specify the manner in which the
withholding obligation shall be satisfied with respect to the particular type of
Award, which may include procedures to permit or require a Participant to
satisfy such obligation in whole or in part (but only up to the statutory
minimum) by having the Company withhold shares of Common Stock from the shares
to which the Participant is entitled. The number of shares to be withheld shall
have a Fair Market Value as of the date that the amount of tax to be withheld is
determined as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Notwithstanding the foregoing, the Company, in its
sole discretion, may withhold all such required taxes from any amount otherwise
payable to a Participant. Notwithstanding anything contained in the Plan or any
Award Agreement to the contrary, a Participant's satisfaction of any
tax-withholding requirements will be a condition precedent to the Company's
obligation to issue Common Stock or make payments to that Participant as may
otherwise be provided and to the termination of any restrictions on transfer
related to the circumstance or event that results in the tax-withholding
requirement.

 

15.8 Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant's permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company's creditors or otherwise, to discharge its obligations under the Plan.



 



 14

 

 

15.9 Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Subsidiary. The amount of any
compensation deemed to be received by a Participant pursuant to an Award shall
not constitute includable compensation for purposes of determining the amount of
benefits to which a Participant is entitled under any other compensation or
benefit plan or program of the Company or a Subsidiary, including, without
limitation, under any pension or severance benefits plan, except to the extent
specifically provided by the terms of any such plan.

 

15.10 Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, each Participant, and each Participant's executor,
administrator and permitted transferees and beneficiaries.

 

15.11 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

15.12 Foreign Jurisdictions. The Committee may adopt, amend and terminate such
arrangements and grant such Awards, not inconsistent with the intent of the
Plan, as it may deem necessary or desirable to comply with any tax, securities,
regulatory or other laws of jurisdictions outside the United States of America
with respect to Awards that may be subject to such laws. The terms and
conditions of such Awards may vary from the terms and conditions that would
otherwise be required by the Plan solely to the extent the Committee deems
necessary for such purpose. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of the Plan, not
inconsistent with the intent of the Plan, as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of the Plan
as in effect for any other purpose.

 

15.13 Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Awards under the
Plan in connection with the acquisition, whether by purchase, merger,
consolidation or other corporate transaction, of the business or assets of any
corporation or other entity. Without limiting the foregoing, the Committee may
grant Awards under the Plan to an employee or director of another corporation
who becomes an Eligible Person by reason of any such corporate transaction in
substitution for awards previously granted by such corporation or entity to
such. The terms and conditions of the substitute Awards may vary from the terms
and conditions that would otherwise be required by the Plan solely to the extent
the Committee deems necessary for such purpose.

 

15.14 No Fiduciary Relationship. Nothing in the Plan and no action taken
pursuant to the Plan, will create a fiduciary relationship between the Company,
its Directors or officers or the Committee, on the one hand, and the Participant
or any other person or entity, on the other.

 

15.15 Compliance with Section 409A.Unless otherwise expressly provided for in an
Award Agreement, the Plan and Award Agreements will be interpreted to the
greatest extent possible in a manner that makes the Plan and the Awards granted
hereunder exempt from Section 409A of the Code, and, to the extent not so
exempt, in compliance with Section 409A of the Code. If the Board determines
that any Award granted hereunder is not exempt from and is therefore subject to
Section 409A of the Code, the Award Agreement evidencing such Award will
incorporate the terms and conditions necessary to avoid the consequences
specified in Section 409A(a)(1) of the Code, and to the extent an Award
Agreement is silent on terms necessary for compliance, such terms are hereby
incorporated by reference into the Award Agreement.



 



 15

 

 

15.16 Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.

 

15.17 Employment and Other Agreements. Any provision in a written employment,
severance or other agreement providing accelerated vesting or other protective
provisions applicable to types of Awards granted under the Plan will apply to
Awards under the Plan unless the Award Agreement relating to a particular Award
provides otherwise.

 

15.18 Notices. All notices under the Plan must be in writing or delivered
electronically, if to the Company, at its principal office, addressed to the
attention of the Chief Executive Officer; and if to the Participant, at the
address appearing in the Company's records.

 

15.19 Captions. The use of captions in this Plan is for convenience. The
captions are not intended to provide substantive rights.

 

16. Effective Date; Amendment and Termination.

 

16.1 Effective Date. The Plan shall become effective following its adoption by
the Board (the "Effective Date"), subject to its approval by the Company's
shareholders within twelve (12) months after such adoption by the Board to the
extent then required under Section 422 or 424 of the Code or any other
applicable law, or deemed necessary or advisable by the Board.

 

16.2 Amendment. The Board may at any time and from time to time and in any
respect, amend or modify the Plan and any Award granted under the Plan. The
Board may seek the approval of any amendment or modification by the Company's
shareholders to the extent it deems necessary or advisable in its discretion for
purposes of compliance with Section 162(m) or Section 422 of the Code, the
listing requirements of the applicable exchange or securities market or for any
other purpose. Except as provided elsewhere herein, no amendment or modification
of the Plan or any Award shall adversely affect any Award theretofore granted
without the consent of the Participant or the permitted transferee of the Award.

 

16.3  Termination. The Plan shall terminate at the close of business on the day
before the 10th anniversary of the Effective Date. The Board may, in its
discretion and at any earlier date, terminate the Plan. Notwithstanding the
foregoing, no termination of the Plan shall adversely affect any Award
theretofore granted without the consent of the Participant or the permitted
transferee of the Award.

 

 

16



--------------------------------------------------------------------------------

